The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 27, 2014

                                        No. 04-14-00051-CR

                                    Taylor Rae ROSENBUSCH,
                                             Appellant

                                                   v.

                                     THE STATE OF TEXAS,
                                           Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR11074
                              Honorable Dick Alcala, Judge Presiding

                                           ORDER
Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

       On February 5, 2014, this court dismissed Appellant’s appeal number 04-14-00051-CR
for want of jurisdiction. On March 25, 2014, Appellant moved this court to issue its mandate.
See TEX. R. APP. P. 18.1(c). Appellant asserts the State does not oppose this motion.
      Appellant’s motion is GRANTED. We direct the clerk of this court to issue the mandate
immediately. See id.

           It is so ORDERED on the 27th day of March, 2014.
                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court